Motion Granted and Order filed March 25, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00236-CV
                                 ____________

                       IN RE ALI CHOUDHRI, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-27731

                                   ORDER

      On March 24, 2014, relator Ali Choudhri filed a petition for writ of
mandamus with this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In his petition, relator asks this Court to compel the Honorable Alexandra
Smoots-Hogan, Judge of the 164th District Court of Harris County, to vacate her
order dated March 3, 2014, entered in trial court cause number 2011-27731, styled
Choudhri v. Latif & Company a/k/a Abdullatif & Company, L.L.C., et al. Relator
claims the trial court abused its discretion by precluding relator from presenting res
judicata and collateral estoppel arguments in related litigation.

      Relator also has filed with this Court a motion for temporary relief. See Tex.
R. App. P. 52.8(b), 52.10. On March 24, 2014, relator asked this Court to stay
enforcement of the challenged March 3, 2014 order of the trial court pending a
decision on the petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

      We ORDER enforcement of the order dated March 3, 2014 in trial court
cause number 2011-27731, Choudhri v. Latif & Company a/k/a Abdullatif &
Company, L.L.C., et al., STAYED until a final decision by this Court on relator’s
petition for writ of mandamus, or until further order of this Court.

      In addition, the Court requests Osama Abdullatif and Abdullatif &
Company, L.L.C., the real parties in interest, to file a response to the petition for
writ of mandamus on or before April 7, 2014. See Tex. R. App. P. 52.4.


                                   PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown.




                                           2